IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00339-CV

BRYAN ISD,
                                                            Appellant
v.

LAURA BUTTERY HAYNIE,
                                                            Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 07-001674-CV-272


                          MEMORANDUM OPINION


      Bryan Independent School District filed a notice of appeal from an order

imposing discovery sanctions. The District now files a motion to dismiss the appeal

stating that it no longer wishes to pursue the appeal.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 29, 2008
[CV06]




Bryan ISD v. Haynie                            Page 2